       Case 21-21038 Document 33 Filed in TXSB on 03/10/21 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION                                          ENTERED
                                                                                            03/10/2021
IN RE:                                          §
SANFORD KEITH AMEY,                             §       CASE NO: 21-21038
       Debtor.                                  §
                                                §
                                                §       CHAPTER 13

                    ORDER CONDITIONALLY EXTENDING STAY

      For the reasons set forth on the record on this date, the Court orders:

      1. The automatic stay is extended, conditioned on compliance with paragraph 2 of this
         Order.

      2. Mr. Amey must:

             a. Amend his schedules I and J to accurately reflect his income and expenses;
             b. Amend his business schedules to accurately reflect his forecast business
                income and expenses; and
             c. Prove, at a hearing to be conducted on March 29, 2021 at 9:00 a.m., that this
                case was filed in good faith as to the creditors to be stayed. This proof will
                require, among other things, a demonstration that the proposed monthly plan
                payments are feasible.


       SIGNED 03/10/2021


                                                    ___________________________________
                                                                  Marvin Isgur
                                                         United States Bankruptcy Judge




1/1
